Title: Abigail Adams to Elizabeth Smith Shaw, 12 October 1787
From: Adams, Abigail
To: Shaw, Elizabeth Smith


        
          London october 12 1787
          Dear Sister
        
        Your obliging Letter was handed me, on my return from a journey into Devonshire. it was one of the most agreeable excursions I ever made. The Season was delightfull, and we performd our journey by easy Stages, always sure to find good accommodations at the Inn’s. The whole country through which we travelled was like a Garden, and the cultivation Scarcly admits of an other improvement; I wish I could say as much in favour of the inhabitants, but whilst one part of the people, the Noble and the wealthy, fare sumptuously every day, poverty hunger and Nakedness is the Lot, and portion of the needy pesantry, who are the inhabitants of the County Towns and villages, by whom the Earth is manured, and the Harvest gatherd in, yet are the most industerous of them; stinted, to Six pence or seven pence a day from which pittance, they must not only feed themselves, but perhaps a wife and family. Youth and age experience the extreems of misiry their mud cottages, and misirable Huts astonishd me, Starving in the midst of plenty, Tantulas like. The Sheepherd who with his faithfull Dog, is the Watchman of a thousand Sheep, must answer with his Life to his Lord, if the pressing hunger of his family should tempt him to purloin the meanest Lamb of the Flock, Nor is he permitted to Touch the winged passengers of the air, tho they no more belong to the owner of the Mansion, than the Sun Beam, which equally Shines, upon the Cottage and the palace, but he is a Lord, and claims as exclusive right to the commoners of Nature himself
        Poor is the opulence, and little the Grandeur which would engross the very light of Heaven if it were possible, and the air in which we Breath. what I formerly read as Romance I have been an Eye witness too, in this Land of Feedom this boasted Island of Liberty. there is such an inequality of property, that the lower order of the people, are abject and servile, the higher insolent, and Tyrannical, yet are they, less wetched than the common people of most other Countries.
        Can it be, that one part of the Humane Species, and those a small propoportion, were deignd to subjugate the rest of their fellow mortals, yet such is the use they make of their freedom, that one is led to the inquiry, Homer was however of a different opinion, when he said,
        
        
          “Jove fix’d it certain, that whatever day
          makes man a slave, takes half his Worth away”
        
        When I reflect upon the advantages which the people of America possess, over the most polished of other Nations, the ease with which property is obtaind, the plenty which is so equally distributed, their personal Liberty, and Security of Life and property, I feel gratefull to Heaven, who marked out my Lot in that happy land, at the same time I deprecate that restless Spirit, and that banefull pride Ambitition, and thirst for power which will finally make us as wretched as our Neighbors
        
          “Aspiring to be Gods Angles fell,
          Aspiring to be Angle man rebell’d”
        
        The account my dear Sister gave me of her Nephew, was peculiarly pleasing to me, it is no small proof of his merit, that he has obtaind the Eulogyum of so amiable a Character, and so benevolent a Friend, let me Solicit a continuence of Your Friendly advice. I am sure it will always have weight with him.
        Let my little Nephew know, that I was highly gratified by his very pretty Letter, and as a reward for his attention to his Books I Send him two little volms for his Sundays amusement
        My Grandson grows a fine Boy, and will get too much of my Heart I fear. he stood his journey very well, and was a great amusement to us. Mrs Smith is very [. . .] makes a very good Nurse. how is my old Friend mr Thaxter, tell him tho I have not wrote him a long time, it is not oweing to any abatement of Esteem or Regard.
        Remember me to all our Haverhill Friends.
        The time is near approaching when I expect to quit this Country. the ocean appears the only great obstical to me, but sufficent to the day, &c
        affectionate Regards to mr Shaw mr Adams has directed a 2d volm of the defence to be presented to him
        I hope the disorder which distrest your Friends and parishoners has left the place. it is in [. . . .] this Country. with regard to my own Health, I have b[een?] [. . . .] a month past, than for six months before. my Love [. . . .] Neice. She is grown I dare say a fine girl by this Time
        adieu my d[ear Sister] and believe me with the tenderest Sentiments / your affectionate
        [A Adams]
      